DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, 7, 8-11, 13-14, 22, & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US PGPub 20120194032), a reference of record, in view of Gilbert et al. (US PGPub 20170063333)
As per claim 1:
	Kadota et al. discloses in Fig. 1B/C:
An acoustic wave element (title) comprising: 
an IDT electrode (4) comprising a plurality of electrode fingers (seen in Fig. 1C) and exciting a surface acoustic wave (title), 
a first substrate (single-crystal plate 3) on an upper surface of which the IDT electrode is located (both on upper surface of high acoustic-velocity substrate 2), which has a thickness of less than a wavelength λ of the surface acoustic wave ([0102]) and is configured by a piezoelectric crystal (LiNbO3, abstract), 
a second substrate (high-acoustic velocity substrate 2) which is directly or indirectly bonded to a lower surface of the first substrate and is configured by a material satisfying equation (1) where an acoustic impedance is I (Mrayl) and a transverse acoustic wave velocity is V (m/s): -0.0085xV ≤ I ≤ -0.0085xV+65.75 (transverse velocity is given as 5844 m/s (table 1), with Silicon having a density of 2.329 g/cm3 (material property), thus having an acoustic impedance of 13.610676 Mrayl (acoustic impedance is velocity times density), which is between the given values of -3.924 and 16.076 when the velocity of 5844 m/s is provided for V)
Kadota does not disclose:
	The first substrate is a lithium tantalate single crystal substrate.
a wavelength λ of the surface acoustic wave defined by 2 times a repetition interval of the plurality of electrode fingers.
	Gilbert et al. discloses in Fig. 1C:
An acoustic wave element (title) wherein a first substrate comprising a single crystal piezoelectric element (piezoelectric layer 103, [0042]) comprising either lithium niobate or lithium tantalate in the alternative ([0023]), bonded to a second substrate comprising single crystal silicon doped to a high resistivity ([0032]) with an intermediate layer of silicon dioxide (layer 109 [0033]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art it would have been obvious for the wavelength of the surface acoustic wave resonator to be defined as 2 times a repetition interval of the plurality of electrode fingers as a common, well-known in the art mode of activation of a surface acoustic wave resonator, wherein the repetition interval (pitch) is formed as half a wavelength, as is well-understood and common in the art.
	It would have been further obvious to replace the material of the first substrate from single crystal lithium niobate to a single crystal lithium tantalate as an art-recognized alternative/equivalent piezoelectric material that provides the same function as taught by Gilbert et al. (in being used in the alternative, [0023]) for similar purposes as taught by Gilbert et al. ([0031])
	
As per claim 2:
	Kadota et al. discloses in Fig. 1C an intermediate layer (SiO2 film 5A) between the first substrate and the second substrate, wherein the intermediate layer comprises a first surface and a second surface, the first surface bonded to the lower surface of the first substrate, and is configured by a material having a slower transverse acoustic wave velocity than that of the first substrate (< 4250 m/s, [0183] vs ~4500 m/s, [0116]), and the second substrate is faster in transverse acoustic wave velocity than the first substrate and the intermediate layer (5844 m/s, table 1).

As per claim 5:
	Kadota et al. inherently discloses a resistivity of the first substrate is 5000 Ω cm or more (Lithium Niobate has a resistivity of ~3.8 x 1014 Ω cm).
	Gilbert et al. discloses the use of Lithium Tantalate (Lithium Tantalate has a resistivity of ~4.5 x 1010 Ω cm).
	As per the combination of claim 1, resistivity of the first substrate is 5000 Ω cm or more.

As per claim 7:
	Kadota et al. discloses the thickness of the first substrate is in a range of 0.2 λ to 0.8 λ ([0152]).
	
As per claim 8:
	An acoustic wave element (title) comprising:
an IDT electrode (4) comprising a plurality of electrode fingers (seen in Fig. 1C) and exciting a surface acoustic wave (title), 
a first substrate (single-crystal plate 3) on an upper surface of which the IDT electrode is located (both on upper surface of high acoustic-velocity substrate 2), which has a thickness of less than a wavelength λ of the surface acoustic wave ([0102]) and is configured by a piezoelectric crystal (LiNbO3, abstract), 
an intermediate layer (SiO2 film 5A) which comprises a first surface (top) and a second surface (bottom), the first surface bonded to a lower surface of the first substrate, and which is configured by a material having a slower transverse acoustic wave velocity than that of the first substrate (< 4250 m/s, [0183] vs ~4500 m/s, [0116]), and 
a second substrate (high-acoustic velocity substrate 2)  which is bonded to the second surface and is configured by an Si single crystal ([0022]).
	Kadota does not disclose:
The first substrate is a lithium tantalate single crystal substrate.
a wavelength λ of the surface acoustic wave defined by 2 times a repetition interval of the plurality of electrode fingers.
Gilbert et al. discloses in Fig. 1C:
An acoustic wave element (title) wherein a first substrate comprising a single crystal piezoelectric element (piezoelectric layer 103, [0042]) comprising either lithium niobate or lithium tantalate in the alternative ([0023]), bonded to a second substrate comprising single crystal silicon doped to a high resistivity ([0032]) with an intermediate layer of silicon dioxide (layer 109 [0033]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art it would have been obvious for the wavelength of the surface acoustic wave resonator to be defined as 2 times a repetition interval of the plurality of electrode fingers as a common, well-known in the art mode of activation of a surface acoustic wave resonator, wherein the repetition interval (pitch) is formed as half a wavelength, as is well-understood and common in the art.
	It would have been further obvious to replace the material of the first substrate from single crystal lithium niobate to a single crystal lithium tantalate as an art-recognized alternative/equivalent piezoelectric material that provides the same function as taught by Gilbert et al. (in being used in the alternative, [0023]) for similar purposes as taught by Gilbert et al. ([0031])

As per claim 9:
	Kadota et al. discloses the intermediate layer is configured by a material having a smaller dielectric constant than that of the second substrate (SiO2: ~3.8, Si: ~11.7, as per the material properties of the respective materials).

As per claim 10:
	Kadota et al. discloses the intermediate layer is configured by silicon oxide and has a thickness of 0.02, to 0.08, ([0183]).
	Kadota discloses the second substrate is configured by an Si single crystal ([0022])
Kadota et al. does not disclose the second substrate is configured by an Si single crystal having a plane orientation of (111).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the second substrate to be configured by an Si single crystal having a plane orientation of (111) as known choice of a limited number of options for selecting a plane orientation of a Si single crystal, as is well understood in the art.


As per claim 11:
	Kadota et al. discloses the intermediate layer is configured by silicon oxide and has a thickness of 0.04, to 0.06, ([0183]).

As per claim 13:
Kadota et al. discloses the intermediate layer is configured by silicon oxide, a thickness thereof is 0.1λ or more ([0183]), and a resistivity of the second substrate is 1000 Ω cm or more (Kadota discloses the second substrate may be alumina, with a resistivity of 1x1014 Ω cm as a material property).

As per claim 14:
Kadota et al. discloses the intermediate layer is configured by silicon oxide, a thickness thereof is 0.05λ or more ([0183]), and a resistivity of the second substrate is 5000 Ω cm or more (Kadota discloses the second substrate may be alumina, with a resistivity of 1x1014 Ω cm as a material property).

As per claim 22:
Kadota et al. discloses the thickness of the first substrate is in a range of 0.2 λ to 0.6 λ ([0152]).

As per claim 26:
Kadota et al. discloses:
the second substrate is Si single crystal ([0022]).

Claim(s) 4, 12, 21, & 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US PGPub 20120194032), a reference of record, in view of Kobayashi et al. (USPGPub 20100244631), a reference of record, and Gilbert et al. (US PGPub 20170063333)
As per claim 4:
	Kadota et al. discloses in Fig. 1C:
An acoustic wave element (title) comprising: 
an IDT electrode (4) comprising a plurality of electrode fingers (seen in Fig. 1C) and exciting a surface acoustic wave (title), 
a first substrate (single-crystal plate 3) on an upper surface of which the IDT electrode is located (both on upper surface of high acoustic-velocity substrate 2), which has a thickness of less than a wavelength λ of the surface acoustic wave ([0102]) and is configured by a piezoelectric crystal (LiNbO3, abstract), 
a second substrate (high-acoustic velocity substrate 2) bonded to a lower surface of the first substrate and configured by an Si single crystal ([0022]). 
Kadota does not disclose:
	The first substrate is a lithium tantalate single crystal substrate.
a wavelength λ of the surface acoustic wave defined by 2 times a repetition interval of the plurality of electrode fingers
the second substrate configured by an Si single crystal having a plane orientation of a (100) plane or (110) plane or a plane equal to them, in which substrate a crystal axis of the Si single crystal parallel to the upper surface of the first substrate is inclined at any angle of 25º to 65º, 115º to 155º, 205º to 245º, and 295º to 345º relative to a direction of propagation of the acoustic wave when viewed from the upper surface of the superposed first substrate.
	Kobayashi discloses in Fig. 1:
	A composite substrate for a surface acoustic wave device ([0021]) comprising:
		A first piezoelectric substrate of single crystal LiTaO3 ([0021]) and
A second substrate configured by an Si single crystal having a plane orientation of a (100) plane or (110) plane or a plane equal to them ([0031]), in which substrate a crystal axis of the Si single crystal parallel to the upper surface of the first substrate is inclined at any angle of 25º to 65º, 115º to 155º, 205º to 245º, and 295º to 345º relative to a direction of propagation of the acoustic wave when viewed from the upper surface of the superposed first substrate (phi in Fig. 1, with the example given of 45º, [0030]).
Gilbert et al. discloses in Fig. 1C:
An acoustic wave element (title) wherein a first substrate comprising a single crystal piezoelectric element (piezoelectric layer 103, [0042]) comprising either lithium niobate or lithium tantalate in the alternative ([0023]), bonded to a second substrate comprising single crystal silicon doped to a high resistivity ([0032]) with an intermediate layer of silicon dioxide (layer 109 [0033]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art it would have been obvious for the wavelength of the surface acoustic wave resonator to be defined as 2 times a repetition interval of the plurality of electrode fingers as a common, well-known in the art mode of activation of a surface acoustic wave resonator, wherein the repetition interval (pitch) is formed as half a wavelength, as is well-understood and common in the art.
	It would have been further obvious to form the composite substrate of Kadota in the manner of Kobayashi et al. to provide the benefit of reducing the stress exhibited upon the substrates by thermal expansion, as taught by Kobayashi et al. ([0032]).
	As a consequence of the combination, a wavelength λ of the surface acoustic wave is defined by 2 times a repetition interval of the plurality of electrode fingers, and
the second substrate configured by an Si single crystal having a plane orientation of a (100) plane or (110) plane or a plane equal to them, in which substrate a crystal axis of the Si single crystal parallel to the upper surface of the first substrate is inclined at any angle of 25º to 65º, 115º to 155º, 205º to 245º, and 295º to 345º relative to a direction of propagation of the acoustic wave when viewed from the upper surface of the superposed first substrate.
	It would have been further obvious to replace the material of the first substrate from single crystal lithium niobate to a single crystal lithium tantalate as an art-recognized alternative/equivalent piezoelectric material that provides the same function as taught by Gilbert et al. (in being used in the alternative, [0023]) for similar purposes as taught by Gilbert et al. ([0031])

As per claim 12:
Kadota et al. discloses the intermediate layer is configured by silicon oxide, a thickness thereof is 0.1λ or more ([0183]),
	Kadota does not disclose:
	the second substrate is configured by an Si single crystal with a plane orientation of (100) or (110), in which when the Euler angles are (φ, θ, ψ), ψ becomes any of -30º to 30º, 60º to 120º, 150º to 210º, and 240º to 300º when viewed from the upper surface of the superposed first substrate, and which is inclined relative to a direction of propagation of the acoustic wave.
Kobayashi discloses in Fig. 1:
	A composite substrate for a surface acoustic wave device ([0021]) comprising:
		A first piezoelectric substrate of single crystal LiTaO3 ([0021]) and
A second substrate configured by an Si single crystal having a plane orientation of a (100) plane or (110) plane or a plane equal to them ([0031]), in which substrate a crystal axis of the Si single crystal parallel to the upper surface of the first substrate is inclined at any angle of -30º to 30º, 60º to 120º, 150º to 210º, and 240º to 300º relative to a direction of propagation of the acoustic wave when viewed from the upper surface of the superposed first substrate (phi in Fig. 6, wherein the maximum in-plane thermal strain is reduced to a minimum at 20º-30º, [0037]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the composite substrate of Kadota in the manner of Kobayashi et al. to provide the benefit of reducing the stress exhibited upon the substrates by thermal expansion, as taught by Kobayashi et al. ([0032]).

As per claim 21:
	Kadota does not disclose:
the first substrate is an X-propagated, rotated, and Y-cut lithium tantalate single crystal substrate.
	Kobayashi discloses in Fig. 1:
	A composite substrate for a surface acoustic wave device ([0021]) comprising:
A first piezoelectric substrate of single crystal LiTaO3 ([0021]) that is an X-propagated (X-transmission), Y-cu lithium tantalate single crystal substrate ([0021] & [0030]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the first substrate material of Kadota (Lithium Niobate) with the first substrate material of Kobyashi as an art-recognized alternative/equivalent single crystal piezoelectric material able to provide the same function, as taught by Kobayashi ([0021]).

As per claim 24:
Kadota et al. discloses the second substrate is configured by an Si single crystal ([0022])
	Kadota does not disclose:
the second substrate is configured by an Si single crystal, and when a pitch of the electrode fingers is “p,” the thickness D of the first substrate and Euler angles (φ, θ, ψ) of the second substrate satisfy any of the relationships 1 to 3.
Kobayashi discloses in Fig. 1:
	A composite substrate for a surface acoustic wave device ([0021]) comprising:
A first piezoelectric substrate of single crystal LiTaO3 ([0021]) and
A second substrate configured by an Si single crystal, wherein the Euler angles (φ, θ, ψ) of the second substrate satisfy the relationship of φ = θ = 90º (corresponding a (100) plane. [0031], as per Fig. 6 of the applicant’s spec), 20*D+10+90*α≤ ψ ≤ -20*D+80+90* α, where α = 0 (Kobayashi provides a ψ of 45º) 
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the composite substrate of Kadota in the manner of Kobayashi et al. to provide the benefit of reducing the stress exhibited upon the substrates by thermal expansion, as taught by Kobayashi et al. ([0032]).
As a consequence of the combination, when φ = θ = 90º the relationship of  20*D+10+90*α≤ ψ ≤ -20*D+80+90* α is satisfied when 0.4*p ≤D ≤0.8*p (providing a further limitation to the thickness of the range provided by Kadota (0.15-1.6 λ, where λ = 2*p as per the combination of claim 1) such that the relationship is within the disclosed range), where α = 0 (Kobayashi provides a ψ of 45º) is satisfied (the equation requiring a low of 18º and a high of 64º).

As per claim 25:
Kadota et al. discloses
the second substrate is configured by an Si single crystal ([0022])
	Kadota does not disclose:
the second substrate is configured by an Si single crystal, and
when a pitch of the electrode fingers is “p,” the thickness D of the first substrate and Euler angles (φ, θ, ψ) of the second substrate satisfy any of the relationships 1 to 3.
Kobayashi discloses in Fig. 1:
	A composite substrate for a surface acoustic wave device ([0021]) comprising:
A first piezoelectric substrate of single crystal LiTaO3 ([0021]) and
A second substrate configured by an Si single crystal, wherein the Euler angles (φ, θ, ψ) of the second substrate satisfy the relationship of φ = θ = 90º (corresponding a (100) plane. [0031], as per Fig. 6 of the applicant’s spec), 22.86*D+8.48+90*α≤ ψ ≤ -22.86*D+81.52+90* α, where α = 0 (Kobayashi provides a ψ of 45º) 
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the composite substrate of Kadota in the manner of Kobayashi et al. to provide the benefit of reducing the stress exhibited upon the substrates by thermal expansion, as taught by Kobayashi et al. ([0032]).
As a consequence of the combination, when φ = θ = 90º the relationship of  20*D+10+90*α≤ ψ ≤ -20*D+80+90* α is satisfied when 0.4*p ≤D ≤0.8*p (providing a further limitation to the thickness of the range provided by Kadota (0.15-1.6 λ, where λ = 2*p as per the combination of claim 8) such that the relationship is within the disclosed range), where α = 0 (Kobayashi provides a ψ of 45º) is satisfied (the equation requiring a low of 17.624º and a high of 60.946º).

	Response to Arguments
Applicant’s arguments, see applicant’s arguments, filed 11/15/2022, with respect to the rejection(s) of claim(s) 1-25 under Kadota have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kadota and Gilbert or Kadota, Kobayashi, and Gilbert.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843